Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered December 8, 1986, convicting him of murder in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We find that there was legally sufficient evidence to support the finding of the trier of fact that the requisite intent to kill was proven beyond a reasonable doubt. The victim died of 17 separate stab wounds, 3 of which were to the chest and at least 1 of which pierced his heart. The intent to kill could be inferred from these facts alone (see, People v Ward, 119 AD2d 840, 841; People v Milea, 112 AD2d 1011, 1013; People v Horton, 18 NY2d 355, 359).
Further, the defendant failed to prove that the intent to kill in this instance was mitigated by extreme emotional disturbance. The defendant’s own testimony did not indicate that he experienced any extreme emotional disturbance at the time of the incident, or that such feelings would have been reasonable had he experienced them (see, Penal Law § 125.25 [1] [a]; People v Casassa, 49 NY2d 668, 678-679).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Spatt and Balletta, JJ., concur.